DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Mueller et al. (6,981,289).
With respect to claim 1, Mueller discloses a diaper changing pad, as shown in figure 1a, comprising at least one male mechanically fastening element region 120 on a top surface of the diaper changing pad, as described in column 19, lines 44-48. 
With respect to claim 2, the pad comprises a top half and a bottom half separated by a widthwise axis, as shown in figure 1a, wherein the at least one male mechanical fastening element region 120 is located in the bottom half.
With respect to claim 3, the pad comprises three separate male mechanical fastening element regions 120, 121, and 123, as shown in figure 1a.
With respect to claim 5, the male mechanical fastening element region 120 comprises a plurality of male mechanical fastening structures in the form of hooks, as disclosed in column 19, lines 44-48, which inherently comprise a stem and a fiber engagement element.
With respect to claim 6, the male mechanical fastening structures are engageable with a fibrous web structure of a diaper backsheet, as disclosed in column 9, lines 39-67.
With respect to claim 7, the male mechanical fastening element 120 is a square shape, as shown in figure 1a, which is symmetrical about a lengthwise axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (6,981,289).
With respect to claim 4, each male mechanical fastening element region 120, 121, and 123 has a center point, and the center points are arranged in a triangle arrangement, as shown in figure 1a. Mueller discloses all aspects of the claimed invention with the exception of the triangle arrangement being isosceles or equilateral. Changes in shape and size require only ordinary skill in the art, and therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the triangle arrangement of Mueller an isosceles or equilateral shape, since a change in shape requires only ordinary skill in the art.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (6,981,289) in view of Kruger (8,338,658).
With respect to claim 8, Mueller discloses a diaper changing pad cover, as shown in figure 1a, comprising at least one male mechanically fastening element region 120 on a top surface of the diaper changing pad, as described in column 19, lines 44-48. 
Mueller discloses all aspects of the claimed invention with the exception of an elastic rim opposite the top surface. Mueller discloses in column 22, lines 49-55, that the changing pad cover can comprise additional restraining means to fasten the cover to an external element such as the changing pad (i.e. changing mat). However, Mueller does not disclose the use of an elastic rim. Kruger discloses a diaper changing pad cover, as shown in figure 9, and teaches the use of an elastic rim to removably secure the cover to an external element such as a foam pad, as disclosed in column 15, lines 21-34. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the changing pad cover of Mueller with an elastic rim opposite the top surface, as taught by Kruger, to achieve the predictable result of being able to provide a secure but releasable restraint to fasten the cover to a changing pad.
With respect to claim 9, the pad comprises a top half and a bottom half separated by a widthwise axis, as shown in figure 1a, wherein the at least one male mechanical fastening element region 120 is located in the bottom half.
With respect to claim 10, the pad comprises three separate male mechanical fastening element regions 120, 121, and 123, as shown in figure 1a.
With respect to claim 11, each male mechanical fastening element region 120, 121, and 123 has a center point, and the center points are arranged in a triangle arrangement, as shown in figure 1a. Mueller discloses all aspects of the claimed invention with the exception of the triangle arrangement being isosceles or equilateral. Changes in shape and size require only ordinary skill in the art, and therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the triangle arrangement of Mueller an isosceles or equilateral shape, since a change in shape requires only ordinary skill in the art.
With respect to claim 12, the male mechanical fastening element region 120 comprises a plurality of male mechanical fastening structures in the form of hooks, as disclosed in column 19, lines 44-48, which inherently comprise a stem and a fiber engagement element.
With respect to claim 13, the male mechanical fastening structures are engageable with a fibrous web structure of a diaper backsheet, as disclosed in column 9, lines 39-67.
With respect to claim 14, modified Mueller discloses all aspects of the claimed invention with the exception of a protective cover for the male mechanical fastening element region. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the male mechanical fastening element region of Mueller with a protective cover to achieve the predictable result of preventing the hook fastening elements from accidentally engaging with a material or scraping the skin of a baby prior to use of the changing pad cover.
With respect to claim 15, the male mechanical fastening element 120 is a square shape, as shown in figure 1a, which is symmetrical about a lengthwise axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,955,181 and 8,117,698 disclose diaper changing pad systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781